Title: From Alexander Hamilton to Samuel Hodgdon, 26 October 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            New York October 26th—99
          
          Captain Bishop, in his letter of the twenty fifth instant, informs me that he has arrived at Bristol, and that his men are still in want of Clothing. I have directed him to send to you the requisite returns, and you will be pleased to supply him with any  articles of which he may Stand in need. His party consists of about eighty two men. I have directed him to divide this party into two detachments, the first one to consist of four sergeants, four corporals, the musicians and fifty six privates; and the last other of the remainder of the corps. The last will be sent to a the place on the Schuylkill about three Miles below Philaa. there to receive the order of where Captain Elliot who is assisting in Laboratory preparations. The Captain Elliot Bishop will conduct the other part of the detachment to winter Quarters in the State of New Jersey. He will probably continue in Bristol untill he receives a supply of Clothing, and I have to request that this may be furnished as soon as possible. The state of season is far advanced and it is of importance that state of the season renders it important to have the troops immediately under cover.
          With consn
          Mr. Hodgdon
        